DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.  KR10-2020-0003717, filed on  01/10/2020.
Claim Objections
Claim 6 objected to because of the following informalities:  line 22, 'position' should read  'positioned'.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5, 6, 10, 11 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The term “bulk density” in claim 5, 6, 10, 11 is used by the claims to mean “a density of filaments occupying a filling space”[174] while the accepted meaning of this term is “weight per unit volume” or “mass of many particles of material divided by the total volume they occupy” ( https://en.wikipedia.org/wiki/Bulk_density). Bulk density is unclear as taught by applicant as it is used 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).  
Regarding claim 5 (lines 16-17) and 10 (lines 24-25) the phrase “a higher bulk density” as used in these claims is indefinite as it is unclear what is meant by this term. The claims identify that the second and third filaments have a higher bulk density then the first filaments, but it is unclear if this is because of the inherent character of the filaments density (bigger filaments with a larger mass in the same  space) or filament count (same size and mass filaments but more in the same space). For examination purpose each recitation of “a higher bulk density” has been construed as having a larger number of filaments having the same mass in a similar volume of space as compared to the first filaments.
Regarding  Claim 6 (lines 24-25) the phrase “a higher bulk density”   as used in the claim is indefinite as its unclear what is meant by this term. The phrase “a higher bulk density” has an established meaning as interpreted in claim 5. The higher bulk density of the second filament and third 
Regarding claim 11 (lines 6-8) the phrase “increase in bulk density”   as used in the claim is indefinite as its unclear what is meant by this term. The phrase “a higher bulk density” has an established meaning as interpreted in claim 10 with common definitions from claim 5, to be construed as having a larger number of filaments having the same mass in a similar volume of space as compared to the first filaments. For examination purpose “increase in bulk density” as it relates to the second and third filaments in contact with the first rib will be construed as having an “increase in packing density”  to align with the term “a higher bulk density” as established in claim 10.
Regarding claim 6, 11, and 20 the phrase “predetermined distance” as used in the claims is indefinite as it is unclear what is meant by this term, i.e. “predetermined” with respect to what? It also unclear how a “predetermined distance” would differ from “a distance” as claimed . Additionally, the predetermined distance of the B rib is positively recited with respect to the floor which is not a part of the vacuum cleaner as claimed, and will vary based on the position of the vacuum cleaner during use.  The claimed invention is a handheld vacuum cleaner with free range of motion, which does not remain fixed to the floor indefinitely. For examination purpose each recitation of “predetermined distance” has been construed as a distance. Additionally, “position at a predetermined distance from the floor” is being  construed as configured to be positioned at a distance from the floor to capture its intended position with respect to the floor. 
Any remaining claims are rejected for being dependent on a rejected base claim.
Claim Rejections - 35 USC § 102


  	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

  	Claims 1-4, 7-9, 12-16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LIM et al. (U.S. 20190000289, hereafter ‘LIM’).
  	As to claim 1 LIM teaches a vacuum cleaner (abstract) comprising: a main body (FIG.1, 10) configured to generate an air pressure difference ([0002] suck air by suction force generated); and a suction nozzle (FIG.1, 20) configured to suction up dust on a floor based on the generated air pressure difference ([0009] suction portion sucks air and foreign matter), wherein the suction nozzle comprises: a housing (FIG.2, outside of 20) including: an entrance (FIG.4, 40) through which the dust travels to the main body ([0069] foreign matter is moved to the dust collector through the suction port 40); a first shaft member (see FIG.4, 141); and a first rib (see FIG.4, 113) disposed along a circumference of the first shaft member (FIG.4 shows 113 disposed around 141); a driver (FIG.4, 30) installed in the housing and configured to rotate the first shaft member ([0063] driving source 30 rotates drum brush 140, FIG.4 ends of drum brush 140 are rotary shafts 141 connected to the 30); and a rotating brush (see FIG.4, 140) configured to rotate and direct the dust on the floor toward the entrance ([0069] 140 picks up foreign matter while rotating, directing towards inlet port 22), wherein the rotating brush comprises: a 
  	As to claim 2 LIM teaches the vacuum cleaner(abstract) of claim 1, wherein the first rib (FIG.7, 113) protrudes from the housing (FIG.7, 110) in a direction of a rotation axis of the cylindrical body ([0076] ribs 113 protrude toward the inside of the housing 110 towards brush).
  	As to claim 3 LIM teaches the vacuum cleaner (abstract) of claim 2, wherein 25the brush member (FIG.6, 142 including 143)  comprises a plurality of filaments (see FIG.7, filaments of first brush member 142 and second brush member 143) configured to be elastically deformed by the floor and to direct the dust toward the entrance ([0069] filaments 142 are capable being elastically deformed by the floor as 140 picks up foreign matter while rotating, directing towards inlet port 22), and at least some of the filaments being configured to be elastically deformed in the 32direction of the rotation axis by the first rib. ([0079] are capable of being elastically deformed since the filaments of second brush member 143 will contact rib 113 at times, note: one can reasonability expect the second brush member143 to deform towards the rotation axis when contacting 113 at times).
 	As to claim 4 LIM teaches the vacuum cleaner (abstract) of claim 2, wherein a radius (FIG.6, half of D3 of 142) of an outermost portion of the brush member (see FIG.6, outermost portion of 142 of 142 including 143) centered on the rotation axis of the cylindrical body is greater than a distance between 5the rotation axis of the cylindrical body and the first rib ([0078] the diameter of the drum brush include 142 is greater than D2 diameter of the rib 113).  
As to claim 7 LIM teaches  the vacuum cleaner (abstract) of claim 1, wherein the rotating brush (see FIG.4, 140) rotates in engagement with the first shaft member (FIG.4, 140 is connected to 141), 
As to claim 8 LIM teaches the vacuum cleaner (abstract) of claim 7, wherein the second rib (see FIG.4, distal end of 100 opposite of 113, and [0090] describing the rib of 141 can be used on opposite side of 100 at 141b) protrudes from the detachable cover in a direction of a rotation axis of the cylindrical body (in FIG.4 rib113 of 141b extends towards center of housing 110 along the rotational axis).
As to claim 9 LIM teaches the vacuum cleaner (abstract) of claim 8, wherein a radius of an outermost portion of the brush member (see FIG.6, D3 of 142) centered on the rotation axis of the cylindrical body is greater than a distance between the rotation axis ([0078] the diameter of the drum brush include 142 is greater than D2 diameter of the rib 113) of the cylindrical body (see FIG.6, 140a) and the second rib (see FIG.4, distal end of 100 opposite of 113, and [0090] describing the rib of 141 can be used on opposite side of 100 at 141b).
As to claim 12 LIM teaches a vacuum cleaner (abstract) comprising: a main body (FIG.1, 10) configured to generate an air pressure difference ([0002] suck air by suction force generated); and a suction nozzle (FIG.1, 20) configured to suction up dust on a floor based on the generated air pressure difference ([0009] suction portion sucks air and foreign matter), wherein the suction nozzle comprises: a housing (FIG.2, 110), including: 15an entrance (FIG.4, 40) through which the dust moves to the main body ([0069] foreign matter is moved to the dust collector through the suction port 40); and a first rib (see FIG.4, 113); a driver (FIG.4, 30) installed in the housing; a cylindrical body (FIG.4,140a) configured to be 
As to claim 13 LIM teaches the vacuum cleaner (abstract) of claim 12, further including a first shaft member (see FIG.4, 141) disposed in an axial 25direction in the housing and configured to engage with the cylindrical body (see FIG.6, shaft member 141 is connected to cylinder body 140a and extends along axis in the housing 110 to 141b), wherein the driver (see FIG.4, 30) is configured to rotate the first shaft member about the axial direction ([0063] driving source 30 rotates drum brush 140, FIG.4 ends of drum brush 140 are rotary shafts 141 connected to the 30).
As to claim 14 LIM teaches the vacuum cleaner (abstract) of claim 13, further including: a detachable cover (see FIG.3, 100 and [0060] 100 is detachably mounted) configured to rotatably support the rotating brush, the detachable cover being disposed opposite the first shaft member (see FIG.4, distal end of 100 opposite of 113, and [0090] rib of 200 can be used on opposite side of 100); and a second rib (see FIG.4, distal end of 100 opposite of 113, and [0090] describing the rib of 141 can be used on opposite side of 100 at 141b) protruding in the axial direction from the detachable cover (in FIG.4 ribs 113 extends towards center of housing 110 along the rotational axis) and configured 5to come into contact with the brush member see FIG.4, element 113 contacts brush member 142).
As to claim 15 LIM teaches the vacuum cleaner (abstract) of claim 12, wherein the first rib (see FIG.4, 113) protrudes from the housing in the axial direction ([0076] ribs protrude toward the inside of the housing 110).
As to claim 16 LIM teaches the vacuum cleaner (abstract) of claim 12, wherein a radius of an outermost portion of the brush member (FIG.6, 142) relative to a rotation axis (see FIG.6, D3 of 142) of 
As to claim 20 LIM teaches the vacuum cleaner of claim 12, wherein the first rib (see FIG.8, 113) comprises: a first A rib (portion of 113 with a large diameter, section where 112 protrude) positioned at a predetermined distance forward of the rotation axis of the cylindrical body (a portion of 113 with the large diameter is forward of 140a); and 5a first B rib (portion of 113 with a small diameter between 143 and the bottom of 110) positioned below the rotation axis and at a predetermined distance from the floor (portion of 113 with the small diameter between 143 and the bottom of 110).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 10, 11, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over LIM et al. (U.S. 20190000289, hereafter 'LIM') in view of Jang et al. (20100287717, hereafter 'Jang').
As to claim 5, LIM discloses: The vacuum cleaner (abstract) of claim 4, wherein the brush member (see FIG.10, 142 including 143a) comprises a plurality of filaments configured to be elastically deformed by the floor and to direct the dust toward the entrance ([0069] filaments 142 are capable being elastically deformed by the floor as 140 picks up foreign matter while rotating, directing towards 
In the same field of endeavor, namely vacuum cleaners, Jang et al. (hereafter Jang) teaches filaments that are redirected along the rotational axis (see FIG. 14 and [0078]) to move foreign substances from the filaments towards the collection area. Jang teaches filaments being configured to be elastically deformed (see FIG.14, 73 of Jang) having a similar configuration of a first rib (see FIG. 14, 83 of Jang).
It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the elastically deforming the filaments with respect to the rotation axis of Jang to the filaments of LIM since doing so would help remove foreign substance from the filaments by bending the filaments in the direction of the rotation axis with the first rib (see [0078] filaments are elastically deformed towards the center of the brush unit by the incline parts (ribs) of Jang).
As to claim 6, the combination of LIM and Jang discloses the vacuum cleaner (abstract) of claim 5, wherein the first rib (see FIG.8, 113 of LIM) comprises: 20a first A rib (portion of 113 with a large diameter, section where 112 protrude of LIM) formed at a predetermined distance from the rotation axis of the cylindrical body (a portion of 113 with the large diameter is forward of 140a of LIM); and a first B rib (portion of 113 with a small diameter between 143 and the bottom of 110 of LIM) provided under the rotation axis and position at a predetermined distance from the floor (portion of 113 with the small diameter between 143 and the bottom of 110 of LIM), wherein the second filaments (see FIG.4, 
As to claim 10, LIM discloses the vacuum cleaner of claim 9, wherein the brush member (FIG.9, 142) comprises a plurality of filaments configured to be elastically deformed by the floor and to push the dust toward the entrance ([0069] 140 picks up foreign matter while rotating, directing towards inlet port 22), wherein the filaments comprise: a plurality of first filaments (see FIG.10, 142) spaced apart from the second rib (see FIG.9, 113 and [0090] blocking rib structures of shaft 141b is similar to blocking rib 113 structure of 141); a plurality of second filaments (see FIG.9, 143a) interposed between the outer surface of the cylindrical body (FIG.9, 140a) and the second rib ([0090]); wherein the second filaments have a higher bulk density than the first filaments (see FIG.9, 142 and 143a, it is shown a variation of bulk density between the first filament 142 and second filament 143a, here 143a has a higher bulk density then 142). However, LIM does not teach a plurality of third filaments configured to be elastically deformed in the 15direction of the rotation axis and to have a higher bulk density than the first filaments.
In the same field of endeavor, namely vacuum cleaners, Jang et al. (hereafter Jang) teaches filaments that are redirected along the rotational axis(see FIG. 14 and [0078]) to move foreign substances from the filaments towards the collection area. Jang teaches filaments being configured to be elastically deformed (see FIG.14, 73 of Jang) having a similar configuration of a first rib (see FIG. 14, 83  of Jang).
It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the elastically deforming the filaments with respect to the rotation axis of Jang to the filaments of LIM since doing so would help remove foreign substance from the filaments 
As to claim 11, the combination of LIM and Jang discloses the vacuum cleaner of claim 10, wherein the second rib (see FIG.9, 113 and [0090] blocking rib structures of shaft 141b is similar to blocking rib 113 structure of 141 of LIM) comprises: a second A rib (see FIG.16, portion of 113 with a large diameter, section where 112 protrude of LIM) formed at a predetermined distance from the rotation axis of the cylindrical body (a portion of 113 with the large diameter is forward of 140a of LIM); and a second B rib (portion of 113 with a small diameter between 143 and the bottom of 110 of LIM) provided under the rotation axis and positioned at a predetermined 5distance from the floor (portion of 113 with the small diameter between 143 and the bottom of 110 of LIM), wherein the second filaments (FIG.16, 143 of LIM) and the third filaments (FIG.14, 73 of Jang) increase in bulk density as the second filaments and the third filaments travel in a direction from a position forward of the rotation axis to a position directly downward of the rotation axis (the variation with the diameter of second rib, as it changes between second A rib and second B rib, introduces packing density change of the second and third filaments which are in contact with the rib).
As to claim 17, LIM discloses the vacuum cleaner of claim 12, wherein the brush member (see FIG.9, 140) includes a plurality of filaments (elements 142 and 143a). However, LIM does not disclose at least some of the filaments being configured to be elastically deformed in the axial direction by the first rib.
In the same field of endeavor, namely vacuum cleaners, Jang et al. (hereafter Jang) teaches filaments that are redirected along the rotational axis(see FIG. 14 and [0078]) to move foreign substances from the filaments towards the collection area. Jang teaches filaments being configured to be elastically deformed (see FIG.14, 73 of Jang) having a similar configuration of a first rib (see FIG. 14, 83  of Jang).

 As to claim 18, the combination of LIM and Jang discloses the vacuum cleaner of claim 17, wherein the filaments (see FIG.9, 142 of LIM) include: a plurality of first filaments (see FIG.19, 142 of LIM)  spaced apart from the first rib (see FIG.10, 113 in relation to 142 of LIM); 20a plurality of second filaments (see FIG.10, 143a of LIM) positioned between the outer surface of the cylindrical body and the first rib (see FIG.10, 143a is interposed between 113 and 140a); and a plurality of third filaments (see FIG.14, 73 of Jang) positioned between the first filaments and the second filaments (combining the filament elements of Jang between the second and first filaments of LIM, creating a plurality of third filaments that will contact and deform against first rib 113).
As to claim 19, the combination of LIM and Jang discloses the vacuum cleaner of claim 18, wherein a first bulk density of at least one of the second filaments and the third filaments is greater than a second bulk density of the first filaments when the first, second, and third filaments are positioned adjacent the rib (see FIG.10, 142 and 143a, matching the bulk density of the filaments from Jang to LIM’s 143a will achieve a greater bulk density from some of the second filaments (143a of LIM) and third filaments (73 of Jang) than that of the first filaments (142 of LIM)).





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yang et al. (20180303304) teaches of a similar brushroll, vacuum, shafts, and housing.
 Stegens (US-5193243 A) teaches a similar brushroll with a hair blocking and cutting feature .
Brundula (US 6530106 B1) teaches a similar vacuum cleaner which includes a sweeper roller brush with embodiments for filament density groupings. 
XU et al. (US 2016/0220084 A1) teaches a similar vacuum cleaner with a removable agitator.
Genn (US 2015/0265117 A1) teaches a similar vacuum cleaner with a removable cleaner head.
Li et al. (US-9480374 B2) teaches a similar vacuum cleaner which includes an agitator assembly with a hair blocking feature.
Kasper, Jr. et al. (US 20180125315 A1) teaches a similar brushroll with embodiments for filament density groupings that impact and elastically deform against a cleaning surface.
Ventress et al. (US-9320399 B2) teaches a similar brushroll with embodiments for filaments that are redirected along the rotational axis.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY LEE BUDZISZEK whose telephone number is (571)272-7672. The examiner can normally be reached Monday- Friday 7:30am -5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/B.L.B./Examiner, Art Unit 3723                                                                                                                                                                                                        



/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723